Title: To George Washington from Lewis Pintard, 27 August 1783
From: Pintard, Lewis
To: Washington, George


                        
                            Sir
                            New Rochelle 27th Augt 1783
                        
                        Your letter to Messr Ino. Searle & Co. was safely received and duly forwarded, in consequence of
                            which by my last advices from that house dated 15th Ulto they have shipped for your use two other pipes of choice Wine a
                            box of citron & two baskets of figs by the Ship Hero Capt. Paul to Potomack the amount thereof being £74.9.6d.
                            Sterlg which have I hope arrived safe.
                        My Nephew who on his way hither had the pleasure of seeing you at Hackinsack informs me that you had writen
                            to Mr Parker in New York to pay me the £72. Stg for the former two pipes of wine which if he had not done that you would
                            discharge the same yourself—as I have not heard from Mr Parker on the Subject. I shall be much obliged to your Excellency
                            if you will be pleased to pay the same to the President of Congress whenever it may be convenient. I have the Honor to be
                            with Esteem & regard your Excellencys most Obedient Humble Servant
                        
                            Lewis Pintard
                        
                    